Title: To Thomas Jefferson from James Madison, 18 February 1783
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Philada. Feby. 18th. 1783.
        
        Your two favors of the 14th. one of them inclosing a letter to Miss Floyd were received by yesterday’s mail.
        The last paper from N.Y. as the inclosed will shew you has brought us another token of the approach of peace. It is somewhat mysterious nevertheless that the preliminaries with America should be represented by Secy. Townsend as actually signed and those with France as to be signed, as also that the signing of the latter would constitute a general peace. I have never been without my apprehensions that some tricks would be tried by the British Court notwithstanding their exterior fairness of late, and these apprehensions have been rendered much more serious by the tenor of some letters which you have seen and particularly by the intimation of minister of France to Mr. Livingston. These considerations have made me peculiarly solicitous that your mission should be pursued as long as a possibility remained of your sharing in the object of it.
        Your portrait of your am[anuensis] is I conceive drawn to the life. For all unconfidential services he is a convenient instrument. For anything farther ne sutor ultra crepidam.
        The turn which your case has for the present taken makes it unnecessary to answer particularly the parts of your letter which relate to the expediency of a flag and the extent of its protection. On the first point I am inclined to think that the greatest objection with Congress would have been drawn from the risk of a denial.  On the second I have no precise knowledge, but the principle would seem to extend to every thing appertaining to the mission as well as to the person of the Minister. Nor can I conceive a motive to the latter indulgence which would admit of a refusal of the former.
        I am impatient to hear of the plan which is to dispose of you during the suspense in which you are placed. If Philada. as I flatter myself, is to be your abode, your former quarters will await you. I am Dear Sir Yr. Affecte. friend,
        
          J. Madison Jr.
        
         An answer to Miss Patsy’s letter is in the same mail with this.
        
      